TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 13, 2014



                                      NO. 03-13-00610-CV


                                         A. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on September 9, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.